    Case: 0:21-cv-00060-JMH Doc #: 5 Filed: 07/27/21 Page: 1 of 12 - Page ID#: 24



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                         NORTHERN DIVISION at ASHLAND

    BROCK FAY FISH,                          )
                                             )
         Petitioner,                         )             Civil Case No.
                                             )            0:21-cv-060-JMH
    V.                                       )
                                             )
    DAVID LeMASTER, Warden,                  )
                                             )           MEMORANDUM OPINION
         Respondent.                         )                AND ORDER


                          ****     ****          ****    ****

         Petitioner Brock Fay Fish is a federal prisoner currently

confined at the Federal Correctional Institution (“FCI”)–Ashland

in Ashland, Kentucky. Proceeding without an attorney, Fish has

filed a petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241 seeking relief from his sentence and has paid the $5.00

filing fee. [DE 1, 4].

         This   matter   is   before   the       Court   to   conduct   the   initial

screening required by 28 U.S.C. § 2243. Alexander v. Northern

Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir. 2011). 1                   Because




1A petition will be denied “if it plainly appears from the petition
and any attached exhibits that the petitioner is not entitled to
relief.” Rule 4 of the Rules Governing § 2254 Cases in the United
States District Courts (applicable to § 2241 petitions pursuant to
Rule 1(b)).

                                          1
    Case: 0:21-cv-00060-JMH Doc #: 5 Filed: 07/27/21 Page: 2 of 12 - Page ID#: 25



this Court does not have subject-matter jurisdiction over Fish’s

§ 2241 petition, his petition will be dismissed.

                                         I.

        In July 2013, Fish was charged in an indictment issued by a

grand jury in the United States District Court for the District of

North Dakota with one count of conspiracy with intent to distribute

and distribution of controlled substances resulting in serious

bodily injury or death in violation of 21 U.S.C. § 841(a)(1) and

18 U.S.C. § 2 (Count One); two counts of possession of controlled

substance with intent to distribute and distribution resulting in

death in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A) and 18

U.S.C. § 2 (Counts Two and Three); and three counts of possession

of a controlled substance with intent to distribute within a school

zone in violation of 21 U.S.C. §§ 841(a)(1) and 860 and 18 U.S.C.

§ 2 (Counts Four, Five, and Six). United States v. Brock Fay Fish,

No. 1:13-cr-129-DLH-1 (D. N.D. 2013) at DE 9.             2


        In June 2014, Fish and the United States entered into a Plea

Agreement, pursuant to which Fish agreed to plead guilty to a one-

count Information charging him with conspiracy to possess with




2 The Court may take judicial notice of undisputed information
contained on government websites, Demis v. Sniezek, 558 F. 3d 508,
513 n.2 (6th Cir. 2009), including “proceedings in other courts of
record.” Granader v. Public Bank, 417 F.2d 75, 82-83 (6th Cir.
1969).
                                         2
    Case: 0:21-cv-00060-JMH Doc #: 5 Filed: 07/27/21 Page: 3 of 12 - Page ID#: 26



intent to distribute and distribution of a controlled substance in

violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. For its part,

the United States agreed to move to dismiss the Indictment at

sentencing. Id. at DE 285, 305. Pursuant to this Plea Agreement,

Fish pled guilty to Count One of the Information in a July 10,

2014 hearing. Id. at DE 307. In September 2015, Fish was sentenced

to a term of imprisonment of 240 months on Count One of the

Information. Id. at DE 543.

        In September 2016, Fish filed a motion to vacate, set aside,

or correct sentence pursuant to 28 U.S.C. § 2255. Id. at DE 574.

One of the grounds for Fish’s § 2255 motion was that the “sentence

enhancement for the bodily harm/death factor was inappropriately

applied [because] the autopsy results/medical examinations do not

conclusively show that the victims had not used other drugs which

could have also lead to their death/bodily harm.” Id. at p. 10. 3

While Fish did not refer to a particular case by name, he argued

that “[t]he U.S. Supreme Court has recently held that if the death

of an individual was not caused expressly from the drug(s) for

which the defendant distributed or is being charged for, then the



3 The “sentence enhancement” to which Fish referred was the
calculation of his Base Offense Level of 38 under U.S.S.G. §
2D1.1(a)(2), which provides for a Base Offense Level of 38 if death
or serious bodily injury resulted from the use of the substance
that is unlawfully manufactured, distributed, or dispensed as part
of the underlying offense. U.S.S.G. § 2D1.1(a)(2).
                                         3
    Case: 0:21-cv-00060-JMH Doc #: 5 Filed: 07/27/21 Page: 4 of 12 - Page ID#: 27



enhancement for death/bodily harm cannot be applied.” Id. In his

reply to the Government’s response to his motion, Fish specifically

invoked Burrage v. United States, 571 U.S. 204 (2014), arguing

that there was no proof that the methamphetamine distributed by

the individuals involved in Fish’s conspiracy was the sole cause

of the death of the two victims who had taken the drugs. Id. at DE

593 at p. 16-17, 19-21. 4

        In September 2017, the District Court denied Fish’s § 2255

motion.      With   respect    to   Fish’s    argument     that   the   sentence

enhancement for bodily harm/death was inappropriately applied, the

Court found that, in his Plea Agreement, Fish acknowledged that

the methamphetamine that he sold as part of the conspiracy resulted

in serious bodily injury to two individuals and, at the change of

plea hearing, Fish further agreed that both victims ultimately

died. Id. at DE 605 at p. 14-15. Thus, the Court concluded that

“Fish’s argument that the Government did not prove the drugs he

sold injured anyone is clearly contradicted by his own repeated

admissions to the contrary.” Id. at p. 15.




4 In Burrage, the Supreme Court held that “at least where use of
the drug distributed by the defendant is not an independently
sufficient cause of the victim’s death or serious bodily injury,
a defendant cannot be liable under the penalty enhancement
provision of 21 U.S.C. § 841(b)(1)(C) unless such use is a but-
for cause of the death or injury.” 571 U.S. at 218-19.
                                         4
 Case: 0:21-cv-00060-JMH Doc #: 5 Filed: 07/27/21 Page: 5 of 12 - Page ID#: 28



       While the District Court declined to issue a Certificate of

Appealability, id., the Eighth Circuit granted Fish’s application

on his claim that he received ineffective assistance of counsel

“when counsel advised him to plead guilty with a stipulation to a

base   offense   level   of   38   under   the   United   States   Sentencing

Guidelines, despite the possibility that USSG § 2D1.1(a)(2) was

not applicable in light of Burrage v. United States, 134 S. Ct.

881, 892 (2014), and the possibility that Fish would not have

pleaded guilty but for the advice.” Fish v. United States, No. 17-

3167 (8th Cir. March 15, 2018 Order). The Eighth Circuit’s Order

also granted the parties permission to “address whether this claim

as properly raised in the district court in [Fish’s postconviction

proceeding].” Id. However, after briefing and oral argument, the

Eighth Circuit affirmed the District Court’s denial of Fish’s §

2255 motion, finding that Fish forfeited the certified issue for

appeal by failing to include it in his § 2255 motion. Fish v.

United States, No. 17-3167 (8th Cir. Jan. 15, 2019 Opinion).

       In October 2019, Fish filed a second or successive motion to

vacate under 28 U.S.C. § 2255 in the District Court, seeking to

pursue   an   ineffective     assistance    of   appellate    counsel    claim

related to his appeal of the denial of his first § 2255 motion.

United States v. Brock Fay Fish, No. 1:13-cr-129-DLH-1 (D. N.D.

2013) at DE 630. However, the Court dismissed Fish’s motion because
                                      5
 Case: 0:21-cv-00060-JMH Doc #: 5 Filed: 07/27/21 Page: 6 of 12 - Page ID#: 29



it was filed without first obtaining authorization from the Eighth

Circuit Court of Appeals as required by 28 U.S.C. § 2255(h). Id.

at DE 633. Fish sought to appeal, but the Eighth Circuit denied

his application for a certificate of appealability. Id. at DE 640.

     Fish has now filed a § 2241 petition in this Court, arguing

that his sentence is invalid in light of the United States Supreme

Court’s decision in Burrage. Specifically, Fish argues that, in

light of Burrage, he is “actually innocent” of the sentencing

enhancement he received under U.S.S.G. § 2D1.1(a)(2) because the

Government did not prove that the methamphetamine distributed by

the individuals involved in Fish’s conspiracy was the “but for”

cause of the death of the two victims who had taken the drugs. [DE

1; DE 1-1]. He also argues that his counsel was ineffective for

failing to raise his Burrage claim and advising him to plead guilty

under the § 2D1.1(a)(2) enhancement. [DE 1-1]. He seeks to bring

his claims in this § 2241 petition via the “savings clause” of 28

U.S.C. § 2255(e).

     However, the Court must dismiss Fish’s § 2241 petition for

lack of subject-matter jurisdiction because Fish cannot show that

a motion under § 2255 is inadequate or ineffective to test his

conviction or sentence. See Taylor v. Owens, 990 F.3d 493 (6th

Cir. 2021).

                                     II.
                                      6
 Case: 0:21-cv-00060-JMH Doc #: 5 Filed: 07/27/21 Page: 7 of 12 - Page ID#: 30



     While 28 U.S.C. § 2241 “grants federal courts the authority

to issue writs of habeas corpus to prisoners whose custody violates

federal law,” Taylor, 990 F.3d at 495, Section 2441’s applicability

is severely restricted by 28 U.S.C. § 2255. Id. “[S]ection 2241

typically facilitates only challenges to ‘the execution or manner

in which the sentence is served’ – those things occurring within

the prison.” Id. (quoting Charles v. Chandler, 180 F.3d 753, 755-

56 (6th Cir. 1999) (per curiam)). For this reason, a petition for

a writ of habeas corpus filed pursuant to § 2241 must be filed in

the judicial district of confinement. Rumsfeld v. Padilla, 542

U.S. 426, 434 (2004) (because the only proper respondent to a

habeas petition is the petitioner’s custodian at the time of

filing, it must be filed in the district court where the prisoner

is incarcerated).

     In contrast, “section 2255 now serves as the primary means

for a federal prisoner to challenge his conviction or sentence –

those things that were ordered in the sentencing court.” Taylor,

990 F.3d at 495. Thus, a federal prisoner generally may not use a

§ 2241 petition to challenge his conviction or the enhancement of

his sentence. See United States v. Peterman, 249 F.3d 458, 461

(6th Cir. 2001). Rather, a prisoner who wishes to challenge the

legality of his conviction or sentence must file a motion under

§ 2255. Id. (explaining the distinction between a § 2255 motion
                                      7
 Case: 0:21-cv-00060-JMH Doc #: 5 Filed: 07/27/21 Page: 8 of 12 - Page ID#: 31



and a § 2241 petition). A motion to vacate, set aside, or correct

a sentence pursuant to § 2255 is filed in the sentencing court,

“which . . . possess[es] greater knowledge (and records) of the

case.” Taylor, 990 F.3d at 495.

       The   “savings     clause”      of   28   U.S.C.       § 2255(e)    creates    an

extraordinarily      narrow      exception       to     the    prohibition    against

challenging a conviction or sentence in a § 2241 petition, allowing

such a petition if the remedy afforded by § 2255 is “inadequate or

ineffective” to test the legality of the prisoner’s detention.

Truss v. Davis, 115 F. App’x 772, 773-74 (6th Cir. 2004). However,

a motion under § 2255 is not “inadequate or ineffective” simply

because the prisoner’s time to file a § 2255 motion has passed; he

did not file a § 2255 motion; or he did file such a motion and was

denied relief. Copeland v. Hemingway, 36 F. App’x 793, 795 (6th

Cir. 2002).

       Rather, to properly invoke the savings clause, the petitioner

must   assert    a   claim      that   he   is    “actually      innocent”     of    the

underlying      offense    by    showing        that,    after    the     petitioner’s

conviction became final, the United States Supreme Court issued a

retroactively applicable decision re-interpreting the substantive

terms of the criminal statute under which he was convicted in a

manner that establishes that his conduct did not violate the

statute. Wooten v. Cauley, 677 F.3d 303, 307-08 (6th Cir. 2012),
                                            8
 Case: 0:21-cv-00060-JMH Doc #: 5 Filed: 07/27/21 Page: 9 of 12 - Page ID#: 32



or establishing that—as a matter of statutory interpretation—a

prior conviction used to enhance his or her federal sentence no

longer qualifies as a valid predicate offense. Hill v. Masters,

836 F.3d 591, 599-600 (6th Cir. 2016).

       However, “a federal prisoner cannot bring a claim of actual

innocence in a § 2241 petition through the saving clause without

showing that he had no prior reasonable opportunity to bring his

argument for relief.”      Wright v. Spaulding, 939 F.3d 695, 705 (6th

Cir.   2019).    Because   the   savings    clause    of   §   2255(e)   is      a

jurisdictional bar that a petitioner must clear prior to bringing

a challenge to his conviction or sentence in a § 2241 proceeding,

the failure to do so mandates dismissal of the § 2241 petition for

lack of subject-matter jurisdiction. Taylor, 990 F.3d at 499-500

(“Unless [the petitioner] proves that a section 2255 motion is

inadequate or ineffective to challenge his sentence, no court may

entertain his application for a writ of habeas corpus under section

2241.”).

       Here,   Fish   relies   upon   the   Supreme   Court’s    decision     in

Burrage, which more narrowly interpreted 21 U.S.C. § 841(b)(1) to

require the jury to find that drugs distributed by the defendant

were the “but for” cause of a victim’s death. See Burrage, 571

U.S. at 218-19. Fish is correct that, in Harrington v. Ormond, 900

F. 3d 246 (6th Cir. 2018), the Sixth Circuit held that a petitioner
                                       9
 Case: 0:21-cv-00060-JMH Doc #: 5 Filed: 07/27/21 Page: 10 of 12 - Page ID#: 33



may raise a Burrage claim in a § 2241 petition. Id. at 249.

However, the hurdle that Fish is unable to clear that would allow

him to proceed in his § 2241 petition via the savings clause is

the timing of Burrage.

     Burrage was issued on January 27, 2014, see Burrage, 571 U.S.

204, six months before Fish entered into his Plea Agreement in

June 2014; seven months before Fish pled guilty in July 2014; over

a year and nine months before Fish was sentenced in September 2015;

and over two years and nine months before Fish filed his initial

motion to vacate under § 2255 in September 2016. Thus, Burrage

does not satisfy Wooten’s requirement that the petitioner must

rely on a Supreme Court decision issued after the petitioner’s

conviction became final. Wooten, 677 F.3d at 307-08.

     For this reason, Fish cannot establish that he has had “no

prior reasonable opportunity to bring his argument for relief” as

required by Wright because he had ample time and opportunity to

raise a Burrage claim prior to sentencing or in his initial motion

to vacate, set aside, or correct sentence filed pursuant to 28

U.S.C. § 2255. That he attempted but failed to do so in his § 2255

motion does     not   render   a   motion   under   § 2255    “inadequate    or

ineffective” to permit him to raise his claim in a § 2241 petition

filed pursuant to the “savings clause” of § 2255(e). Copeland, 36

F. App’x at 795.
                                      10
 Case: 0:21-cv-00060-JMH Doc #: 5 Filed: 07/27/21 Page: 11 of 12 - Page ID#: 34



     Nor may he proceed with his claim that his counsel was

ineffective    for   failing    to   raise    a   Burrage   claim    prior   to

sentencing, on appeal, and/or in his initial § 2255 petition. An

ineffective assistance of counsel claim (which is a Sixth Amendment

claim) is a constitutional claim of ordinary trial error which

could be, and therefore must have been, pursued on direct appeal

or in an initial motion under § 2255. See Mallard v. United States,

82 F. App’x 151, 153 (6th Cir. 2003) (claim under Strickland that

counsel was ineffective may not be pursued under § 2241).

     Fish’s Burrage claim was previously available to him and he

has not “shown that anything prevented or foreclosed him from

making his argument at his sentencing, on direct appeal . . . , or

in an initial § 2255 motion.” Wright, 939 F.3d at 706. Thus,

because Fish cannot show “he had no prior reasonable opportunity

to bring his argument for relief,” Wright, 939 F.3d at 705, he may

not raise his Burrage claim in a § 2241 petition via the savings

clause of § 2255(e). Id. at 706.

     Because Fish fails to establish that a § 2255 motion is

inadequate or ineffective to challenge his sentence, this Court

may not entertain his § 2241 petition and must dismiss it for lack

of subject-matter jurisdiction. See Taylor, 990 F.3d at 496.

     For all of these reasons, the Court hereby ORDERS as follows:



                                      11
 Case: 0:21-cv-00060-JMH Doc #: 5 Filed: 07/27/21 Page: 12 of 12 - Page ID#: 35



     (1) Fish’s petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2241 [DE 1] is DISMISSED for lack of subject-matter

jurisdiction.

     (2) This action is STRICKEN from the Court’s docket.

     (3) A corresponding judgment will be entered this date.

     This the 27th day of July, 2021.




                                      12
